Filed 10/03/2019 by Clerk of Supreme Court

                    IN THE SUPREME COURT
                    STATE OF NORTH DAKOTA


                               2019 ND 242

Brandon Wesley Carlson,                             Petitioner and Appellant
     v.
State of North Dakota,                             Respondent and Appellee



                               No. 20190057

Appeal from the District Court of Grand Forks County, Northeast Central
Judicial District, the Honorable Donald Hager, Judge.

AFFIRMED.

Per Curiam.

Kiara C. Kraus-Parr, Grand Forks, ND, for petitioner and appellant.

Andrew C. Eyre (appeared), Assistant State’s Attorney, and Erica A. Skogen
(argued) third-year law student, under the Rule of Limited Practice of Law by
Law Students, Grand Forks, ND, for respondent and appellee.
                             Carlson v. State
                              No. 20190057


Per Curiam.

[¶1] Brandon Carlson appeals from an order denying post-conviction relief
and an order denying his motion for new trial. Carlson argues he received
ineffective assistance of counsel and the district court erred in denying his
application for post-conviction relief. The district court’s denial was not
clearly erroneous and we summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2] Carlson also argues his motion, labeled as a motion for new trial
under N.D.R.Civ.P. 59(b)(6), should have been considered a motion for
reconsideration and the district court abused its discretion in denying his
motion on the basis of res judicata. “An appellate court need not address
questions, the answers to which are unnecessary to the determination of an
appeal.” Moszer v. Witt, 2001 ND 30, ¶ 20, 622 N.W.2d 223. As the first
issue is dispositive, this issue is unnecessary for the determination of this
appeal and we decline to address it.

[¶3] Gerald W. VandeWalle
     Lisa K. McEvers
     Daniel Crothers
     Jerod E. Tufte
     Jon J. Jensen




                                     1